771 N.W.2d 747 (2009)
In re Armon Marcus TAVORN, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Anna Mozella Tavorn, Respondent-Appellant, and
Rafael Chapman and Bennie Mitchell, Respondents.
In re Janet Ariela Tavorn, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Anna Mozella Tavorn, Respondent-Appellant, and
Rafael Chapman and Bennie Mitchell, Respondents.
In re Jordan Ritchie Tavorn, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Anna Mozella Tavorn, Respondent-Appellant, and
Rafael Chapman and Bennie Mitchell, Respondents.
Docket Nos. 139300, 139301, 139302. COA Nos. 287495, 287497, 287498.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's August 6, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.